UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6970


GEORGE LEE EDWARD HURD, JR.,

                Petitioner - Appellant,

          v.

WARDEN, FCI ESTILL,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Richard Mark Gergel, District
Judge. (0:11-cv-00602-RMG)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Lee Edward Hurd, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George   Lee   Edward   Hurd,   Jr.,   a    federal   prisoner,

appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2011) petition.         We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.            Hurd v. Warden, No.

0:11-cv-00602-RMG (D.S.C. May 24, 2011).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                   2